Citation Nr: 0329806	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  95-24 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 RO decision which denied 
a claim for a TDIU rating.  The Board remanded this issue to 
the RO for further action in September 1997, June 2000, and 
June 2003.

The present Board decision addresses the issue of entitlement 
to a TDIU rating.  The remand at the end of the decision 
addresses another matter.


FINDINGS OF FACT

1.  The veteran is currently service-connected and rated 50 
percent for a skin condition (hidradenitis) which primarily 
involves the scalp/neck area.  

2.  The 74 year old veteran has numerous non-service-
connected disabilities.  His education includes college 
degrees, and he has past work experience as a school teacher.  
He is not working, having retired many years ago due to 
multiple ailments (not just from the service-connected skin 
condition).  

3.  The evidence does not show that the veteran is now 
prevented from gainful work due solely to his service-
connected skin disorder.

4.  The percentage requirements for consideration of a TDIU 
rating are not met, and this case does not involve such 
circumstances as would warrant referral to the appropriate VA 
official for consideration of a TDIU rating on an 
extraschedular basis.




CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through correspondence, the rating decision, the statement of 
the case, supplemental statements of the case, and Board 
remands, the veteran has been notified with regard to the 
evidence necessary to substantiate his claim for a TDIU 
rating, and of the respective duties of him and the VA to 
obtain evidence.  Pertinent identified records have been 
obtained, and VA examinations have been provided.  The notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

A total disability rating for compensation based on 
individual unemployability (i.e., a TDIU rating) may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where 
these percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance, although appropriate cases may be referred to 
the Director of the VA Compensation and Pension Service for 
such extraschedular consideration.  Bowling v. Principi, 15 
Vet. App. 1 (2001).

In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities nor 
advancing age may be considered in support of the claim.  38 
C.F.R. §§ 4.16(a), 4.19.  

The veteran maintains that a TDIU rating is warranted based 
on his service-connected skin condition of hidradenitis 
(currently rated 50 percent).  He has no other established 
service-connected conditions.

Historical evidence on file shows the veteran was born in 
September 1929 (he is now 74 years old).  His education 
includes a bachelor's degree and a master's degree in 
education.  He worked from 1957 to 1981 as a school teacher.  
He retired on disability from his teaching job in 1981, and 
medical and other evidence from around that time indicates 
that this was due to muliple ailments, not just the service-
connected skin condition.  Medical records from over the 
years, dated into the early 2000s, show the veteran has 
numerous non-service-connected ailments such as 
cardiovascular disease, diabetes, a seizure disorder, ear and 
eye problems, and various musculoskeletal conditions.  A VA 
examiner reviewed the claims folder in August 2000 and 
commented that employment would be difficult during flare-ups 
of the skin condition, although the examiner noted that there 
are treatment options available that can improve the activity 
of this disease to allow gainful employment when flares are 
well controlled.  The examiner provided color photographs of 
the affected scalp/neck area; these show that the veteran is 
bald and has some scarring from the skin condition.  Other 
medical records in recent years show the skin condition has 
been regularly treated on an outpatient basis with 
medication.

The veteran's current service-connected disability rating of 
50 percent fails to meet the percentage requirement of 38 
C.F.R. § 4.16(a) for consideration of a TDIU rating on a 
schedular basis.  

The Board finds that this is not an appropriate case for 
referral to the Director of the VA Compensation and Pension 
Service for consideration of a TDIU rating on an 
extraschedular basis under 38 C.F.R. § 4.16(b).  This is 
because the evidence indicates that the veteran is not 
unemployable due solely to his service-connected skin 
condition; rather, the evidence shows non-service-connected 
ailments and advanced age are the primary reasons he is not 
working.  A VA examiner essentially opined that, with proper 
treatment, the veteran could work despite his service-
connected skin condition, and the evidence as a whole 
supports such a view.

In sum, the evidence establishes that the veteran's sole 
service-connected disability (a skin disorder, rated 50 
percent) does not prevent gainful employment.  The 
preponderance of the evidence is against the claim for a TDIU 
rating, and thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

A TDIU rating is denied.


REMAND

In a July 2003 decision, the RO denied a claim for service 
connection for cataracts.  This claim was previously denied 
by final RO and Board decision, and thus the issue is 
properly stated as whether there is new and material evidence 
to reopen the claim for service connection for cataracts.  In 
October 2003, the veteran submitted a timely notice of 
disagreement with the July 2003 RO decision on the cataracts 
issue.  Thus the Board must remand this issue to the RO to 
send the veteran a statement of the case on such issue, and 
to give him an opportunity to perfect an appeal of such issue 
by thereafter filing a timely substantive appeal.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, this issue is remanded to the RO for the 
following action:

The RO should send the veteran a 
statement of the case on the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for cataracts.  The 
veteran should then be given an 
opportunity to perfect an appeal of such 
issue by submitting a timely substantive 
appeal.  The RO should return the case to 
the Board for consideration of such issue 
only if the veteran timely perfects an 
appeal of such issue.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



